       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 1 of 28

                                                                            ,1C      ", ,   ,t-·-rt-; \~: [J
                                                                                       . ._ f ,'<i!,
                                                                            ,,, .,). Ut:;       ,, . ,"" Ir ['('"'1LJQf·
                                                                                                              ... r,

                  UNITED STATES DISTRICT COURT 1019 APR 2L11 i:.:> 14: 18
                    FOR THE DISTRICT OF UTAH     DISTn1cr OF UTI\H
                                                                            BY:
                                                                                  tTtrtfr~7-I'TI ;~ K--·-
Paul Kenneth Cromar,
Barbara Ann Cromar,                                        Case No.: 2:19-cv-00255-BCW
     Plaintiffs,

        v.

UNITED STATES OF AMERICA,
WILLIAM P. BARR, DOJ                                       MOTION TO REMAND
 ATTORNEY GENERAL;                                          TO STATE COURT
RYANS. WATSON,
NANCY K PHILLIPS,
R. A. MITCHELL,
WANDA I. MANLEY,
JOAN FLACH
or JOAN FLACK;
ROBERT J. SHELBY,
      Defendants.




              MOTION TO REMAND TO STATE COURT
Comes now, Plaintiffs Paul Kenneth: Cromar and Barbara Ann: Cromar, pro se, who hereby
timely file this Motion To Remand to State Court pursuant to 28 U.S.C. § 1447(c), in response
to the Notice of Removal of action submitted for defendants allegedly pursuant to 28 U.S.C.
§§ 1441(a), 1442(a) and 1446, by counsel, the United States Justice Department.


The named defendants are not entitled to a removal to federal court in this action, (from the
Fourth Judicial District Court for Utah County, Provo Department, State of Utah), because
there was no federally judiciable allegation, issue, or basis at law alleged in the plaintiffs'

                                               1

Motion to Remand to State Court
            Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 2 of 28




Complaint for the federal court to litigate. The plaintiffs' Complaint in the Utah state court
was based entirely on the application of the laws of the state of Utah and the constitutional
Rights of the plaintiffs secured under the Constitution of the State of Utah, that have been
blatantly and intentionally violated by the defendants actions and by their conspiracy to
unlawfully and unconstitutionally convert private property in the State of Utah under the
guise and pretense of federal taxation, in the name of tax only, under color of law through
color of office.


As such, the defendants have NO valid statutory or constitutional defenses under the clauses
of the United States Constitution [and its Amendments] or the statutes of the United States
Code, which absolutely control the limited legal authority of the defendants to lawfully act
within their federal employment offices in the pursuit of the enforcement of lawful,
authorized federal taxation, which limited authorities have been irrefutably violated. (i.e.:
The defendants have not acted lawfully under the constitutionally enforceable taxing
authorities of Article I, Section 8, clause 1, to enforce a lawful and constitutionally authorized
Impost, Duty or Excise tax as provided under that clause of the Constitution and the I.R.C.
statutes.


Therefore, having acted in blatant violation of all of the controlling federal statutes, under a
guise and pretense of authority, and without any real legal authority to act against the
plaintiffs, their property or their residency within their own, unseized home in the state of
Utah, the defendants have no federal defenses available to them to invoke in this federal court
against the claims of the blatant violations of law; the clear violations of the limits of legal
authority; and blatant violations by the named defendants of the constitutionally secured and
protected Rights of the Plaintiffs under Utah law and Constitution; - to be sufficient for the
district court to authorize a removal of the Complaint from the Utah state court, to the federal
district court, - as no federal employee is authorized to forge another person's signature on a
Notice of Federal Tax Lien in order to unlawfully convert private property in the state of Utah
by FRAUD, as has been repeatedly perpetrated by the named Defendants.


                                                2

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 3 of 28




The defendants' cite in the Notice of Removal of Title 28 U.S.C. Section 1340 as an applicable
authority, is legally defective and is not applicable as there is no constitutional grant of
authority made to Congress under the 16th Amendment to write law to either lay or enforce a
direct unapportioned tax against the plaintiffs, as has been unlawfully practiced by the
defendants under color of office. The direct and unapportioned taxation of the American
people (citizens) is in fact still twice prohibited under extant Article I provisions. Therefore,
in this action there is no direct and unapportioned "internal revenue" tax that exists in the
constitutional law for the federal court to collect or enforce; and there is no claim of any
Impost, Duty or Excise tax that is alleged owed by the Plaintiffs to lawfully pursue. The
federal district Court therefore plainly and clearly lacks a properly and fully-granted granted
subject-matter jurisdiction that it may take over the action under Title 28 U.S.C. Section 1340
for lack of any constitutional "internal revenue" tax that exists in the action.


The Defendants' cite in its Notice of Removal of Title 28 U.S.C. Section 1346 as an applicable
authority, is also legally defective, and is not applicable as no named defendant can
demonstrate that they have ever acted lawfully as an employee of the federal government's
I.R.S. acting within the scope of statutory authority actually conferred upon their
employment "office" (employment "office" or "position" or "Title" in the IRS) under Title 26
U.S.C. Section 7608(a); which statutory authorities they have blatantly exceeded, and
thereby violated.    The federal district Court lacks jurisdiction under Title 28 U.S.C. Section
1346 for lack of any statutory authority under IRC Section 7608(a) that exists for the
defendants to claim any legal authority under as federal employees, to give them legal
foundation to a lawful invocation of Section 1346.


Defendants' cite in its Notice of Removal of Title 26 U.S.C. Section 7402 as an applicable
authority, is also legally defective and is not applicable as Section 7402 confers no legal
authority to the courts over a VOID judgment, which is the case in this action, as no valid,
fully and properly constitutionally granted, subject-matter jurisdiction of the federal district
court was EVER identified or taken by the court on the record of the action in the court, in
rendering its judgment without making the identification of any specific constitutional
                                                  3

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 4 of 28




authority or specific taxing power providing the subject-matter jurisdiction of the court that
was taken over the claims made. The federal district court lacks jurisdiction under the 16th
Amendment and Title 26 U.S.C. Section 7402 to enforce claims for money fraudulently
alleged as tax, for lack of any granted subject-matter jurisdiction that can be taken by the
court thereunder for want of an enabling enforcement clause in that Amendment. Further the
named defendants are factually shown herein to be acting in knowing and intentional blatant
violation of the constitutional limitations that control and limit the true power of all of the
defendants to act against the Plaintiffs in the name of tax, or to enforce the powers of taxation
that are constitutionally granted.


Further defendants lack lawful federal authority at law, and lacks a constitutionally granted
subject-matter jurisdiction of the federal district court that can be identified and taken, that is
properly and fully granted by the U.S. Constitution, to allow the enforcement of a direct
unapportioned tax, and taxation, on the plaintiffs without limitation; - and therefore subject-
matter jurisdiction cannot be lawfully taken by a federal judge over any civil action brought
by the United States in the district court to enforce an allegedly direct and unapportioned tax
on the plaintiffs; which claims have been based on a fraudulent and falsely alleged authority
to tax We the People directly and without limitation of any kind, under authority of the 16th
Amendment. No such claim is true. The accused defendants have conspired to effect and
attempt to enforce said fraudulent claims without true legal authority to do so.


As there are no federal statutory defenses to the claims presented in the Plaintiffs' Complaint,
the defendants are therefore not entitled to either the removal of the action from State court to
the federal district court under the statutes cited, for lack of a granted subject-matter
jurisdiction of the federal district court that may be lawfully taken over a "direct taxation"
claim made against an individual American citizen; and the Defendants are also not even
entitled to legal representation in this action by the United States attorneys of the Department
of Justice, for lack of a legal standing of the United States to either represent in court those
employees who have clearly acted outside the scope of the actual conferred authority of their
granted employment office; or, communistically enforce the direct and unapportioned
                                                 4

Motion to Remand to State Court
          Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 5 of 28




taxation of citizens outside of, and in place of, the granted, enforceable, indirect taxing
authorities of Article I, Section 8, clause 1; i.e. : the authority to tax by Impost, Duty, or
Excise.




I. RELEVANT PROCEDURAL HISTORY.


This action was commenced as a state action in the District Court of Utah County, Utah,
styled as a Complaint for Violations of Constitutional Rights (alleged committed through the
commission by the defendants of the crimes of Fraud, computer fraud, and Forgery, etc.),
which entitled the Plaintiffs under the District Court Rules of the Court of the Utah County
District Court, to a trial by jury in the State court to address the allegation of Violations of
Constitutional Rights, and fraud, computer fraud, and forgery in regards to the unlawfully
forged Lien documents recorded within the land records office in Utah County, Utah. A
plaintiff chooses his litigation forum, not the defendant.


Defendants were all properly served.


Notice of Appearance was not properly made by defendants in the state court of Utah. On
April 16, 2019, defendant United States filed a Notice of Removal of Action allegedly
pursuant to Title 28 U.S.C. § 1441(a) and 1442(a).


Plaintiffs did not received a "Notice to Adverse Party of Removal to Federal Court" prior to
the removal. Plaintiffs did not receive Notice from all named defendants.



II. REQUIREMENTS OF 28 U.S.C. §§ 1446 AND 1447.


28 U.S.C. § 1446 provides, in pertinent part:



                                                5

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 6 of 28




       (a) A defendant or defendants desiring to remove any civil action or criminal
       prosecution from a State court shall file in the district court of the United States for the
       district and division within which such action is pending a notice of removal signed
       pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short and
       plain statement of the grounds for removal, together with a copy of all process,
       pleadings, and orders served upon such defendant or defendants in such action.

       (b) The notice of removal of a civil action or proceeding shall be filed within thirty
       days after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or proceeding
       is based, or within thirty days after the service of summons upon the defendant if such
       initial pleading has then been filed in court and is not required to be served on the
       defendant, whichever period is shorter.



However Title 28 U.S.C. § 1447 provides, in pertinent part:

       (c) A motion to remand the case on the basis of any defect other than lack of subject
       matter jurisdiction must be made within 30 days after the filing of the notice ofremoval
       under section 1446(a). If at any time before final judgment it appears that the district
       court lacks subject matter jurisdiction, the case shall be remanded. An order remanding
       the case may require payment of just costs and any actual expenses, including attorney
       fees, incurred as a result of the removal. A certified copy of the order of remand shall
       be mailed by the clerk to the clerk of the State court. The State court may thereupon
       proceed with such case.


This Motion for Remand has been filed within thirty days of removal; all procedural and
jurisdictional objections are timely.



III. LEGAL STANDARDS GOVERNING REMOVAL.

As a general rule, an action is removable to a federal court only if it might have been brought
there originally. 28 U.S.C. §§ 1441(a). Federal removal jurisdiction is statutory in nature and
is to be strictly construed. Archuleta v. Lacuesta, 131 F.3d 1359, 1370 (10th Cir.1997) (citing
Shamrock Oil & Gas v. Sheets, 313 U.S. 100, 108-09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941).
The party seeking removal bears the burden to prove the existence of federal subject matter
jurisdiction. Pritchett v. Office Depot, Inc., 420 F.3d 1090, 1094-95 (10 th Cir.2005) (applying
burden of proof in diversity jurisdiction case); Meinders v. Refco Securities, Inc., 865 F. Supp.
721, 723 (D. Colo. 1994) (a party seeking removal based on a federal question regarding

                                                    6

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 7 of 28




jurisdiction bears the burden of proof as to federal jurisdiction). "The burden of establishing
federal jurisdiction is on the party seeking removal, and the removal statute is strictly
construed against removal jurisdiction. See Emrich v. Touche Ross & Co., 846 F.2d 1190,
1195 (9thCir.1988)." PrizeFrize, IncvMatrixlnc. 167F.3d 1261, 1265 (9111Cir. 1999).


Because of the strict statutory construction standards of federal removal jurisdiction, any
doubts as to whether a case is removable should be resolved in favor of a remand to state
court. Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir.1995); Meinders, 865 F. Supp. at
723 ("Title 28 U.S.C. § 1331 should be construed strictly and all doubts should be resolved in
favor of state court jurisdiction.")


Because removal may oust a state court of jurisdiction over its own affairs: "Due regard for
the rightful independence of state governments, which should actuate federal courts, requires
that they scrupulously confine their own jurisdiction to the precise limits which the (removal)
statute has defined." Shamrock Oil & Gas Corp. v. Sheets, supra.


    A. Federal Question Must be Disclosed Upon the Face of the Complaint; Plaintiffs
       are the Master of the Complaint and May Eschew Federal Claims.

Where, as here, federal jurisdiction is alleged to arise as a result of a "federal question," the
question "must be disclosed upon the face of the complaint, unaided by the answer or by the
petition for removal." Gully v. First Nat'! Bank in Meridian, 299 U.S. 109, 112-13, 81 L. Ed.
70, 57 S. Ct. 96 (1936) (noting that the federal question cannot be "merely a possible or
conjectural one"). Thus the rule enables the plaintiffs, as "master of the complaint," to
"choose to have the cause heard in state court" by eschewing claims based on federal law.
Calif. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831,839 (9th Cir. 2004).


The well-pleaded complaint rule requires that federal question jurisdiction not exist unless a
federal question appears on the face of a plaintiffs' properly pleaded complaint." Columbia
Gas Transmission Corp. v. Drain, 237 F.3d 366, 369-70 (4th Cir. 2001), citing Merrell Dow

                                                7

Motion to Remand to State Court
           Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 8 of 28




Pharm. Inc. v. Thompson, 478 U.S. 804, 808, 92 L. Ed. 2d 650, 106 S. Ct. 3229 (1986). The
Complaint in this matter asserts no federal claims.


In Rains v. Criterion Systems, Inc., 80 F.3d 339, 344 (9th Cir. 1996), the Ninth Circuit wrote:

          Rains chose to bring a state claim rather than a Title VII claim, and was entitled to do
          so. See Pan American Petro. Corp. v. Superior Court, 366 U.S. 656, 662-63, 81 S.Ct.
          1303, 1307-08, 6 L.Ed.2d 584 (1961) (stating that "the party who brings a suit is master
          to decide what law he will rely upon") (quoting Fair v. Kohler Die & Specialty Co.,
          228 U.S. 22, 25, 33 S.Ct. 410, 411-12, 57 L.Ed. 716 (1913)). A plaintiff "may avoid
          federal jurisdiction by exclusive reliance on state law." Caterpillar Inc. v. Williams,
          482 U.S. 386, 392, 107 S.Ct. 2425, 2429, 96 L.Ed.2d 318 (1987); see also Ethridge v.
          Harbor House Restaurant, 861 F.2d 1389, 1395 (9th Cir.1988) ("If the plaintiff may
          sue on either state or federal grounds, the plaintiff may avoid removal simply by
          relying exclusively on the state law claim").

The Ninth Circuit held in Harris v. Provident Life & Acc. Ins. Co., 26 F.3d 930, 933-34 (9th
Cir. 1994):

          Ordinarily, "federal jurisdiction exists only when a federal question is presented on the
          face of the plaintiffs properly pleaded complaint." Caterpillar Inc. v. Williams, 482
          U.S. 386, 392, 107 S.Ct. 2425, 2429, 96 L.Ed.2d 318 (1987); accord Ethridge v.
          Harbor House Restaurant, 861 F.2d 1389, 1393 (9th Cir.1988).




    B. In Absence of Federal Subject Matter Jurisdiction Case will be Remanded;
       Remand Cannot be Waived, nor Federal Jurisdiction Created by Stipulation of
       Parties.


The right to secure a remand of the action to state court when there is no federal subject
matter jurisdiction basis for removing the action to a federal court cannot be waived by either
party. Albingia Versicherungs A.G. v. Schenker Int'l Inc., 344 F.3d 931 (9th Cir. 2003), as
amended in other respects 350 F.3d 916, cert. denied 124 S.Ct. 2162, 541 U.S. 1041, 158
L.Ed.2d 730 (2004). Nor may parties confer jurisdiction over the subject matter of an action
on a federal court by consent. Parks v. Montgomery Ward & Co., 198 F.2d 772 (10th Cir.
1952); Office of Hawaiian Affairs v. Department of Education, 951 F.Supp. 1484 (D. Hawaii
 1996).


                                                     8

Motion to Remand to State Court
         Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 9 of 28




    C. The Court Must Satisfy Itself that Federal Subject Matter Jurisdiction is Proper
       Before Making Rulings on the Merits.


The district court must be certain that federal subject matter jurisdiction is proper before
entertaining a motion by the defendant under Federal Rule 12 to dismiss the plaintiffs'
complaint for failure to state a claim upon which relief may be granted. See, e.g., Akhlaghi v.
Berry, 294 F.Supp.2d 1238 (D. Kan. 2003) (remanding, concluding it better practice to rule
on motion to remand before motion to dismiss for failure to state a claim); Thompson v.
Fritsch, 966 F .Supp. 543 (D. Mich.1997) (must establish removal jurisdiction before granting
summary judgment); Ren-Dan Farms, Inc. v. Monsanto Co., 952 F.Supp. 370 (D. La.1997)
(must determine subject matter jurisdiction before personal jurisdiction or venue); National
Union Fire Ins. Co. v. Liberty Mutual Ins. Co., 878 F.Supp.199 (D. Ala.1995). This Court
should correctly defer all consideration of any pending Motions to Dismiss until removal
jurisdiction can be, and has been, properly established.


If the district court at any time determines that it lacks jurisdiction over the removed action, it
must remedy the improvident grant of removal by remanding the action to state court. 28
U.S.C. § 1447; see, e.g. ARCO Envtl. Remediation, LLC v. Dep't of Health and Envtl. Quality,
213 F.3d 1108, 1113 (9th Cir. 2000). Because the existence of federal subject matter
jurisdiction is a constitutional requirement, there is substantial case law 1 to the effect that the
district court may remand a removed case in which the lack of subject matter jurisdiction is
discovered at any time prior to the entry of judgment. 28 U.S.C. § 1447. Although this
motion is filed within thirty days to preserve procedural objections, any issues respecting
jurisdictional infirmities remain open for consideration until entry of judgment.




1
  Caterpillar Inc. v. Lewis, 117 S.Ct. 467,519 U.S. 61, 136 L.Ed.2d 437 (1996) (Ginsburg, J.); Avitts v. Amoco
Production Co., 53 F.3d 690 (5th Cir. 1995) (vacated and remanded at appellate level); Casas Office Machs.,
( remand may be raised on appeal).

                                                      9

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 10 of 28




    D. The Burden of Establishing Removal Jurisdiction is On the Party Seeking
       Removal, Not the Party Seeking Remand to State Court.


It is also well-settled under the case law that the burden is on the party seeking to preserve
the district court's removal jurisdiction (here defendant United States), not the party
moving for remand to state court (here, Plaintiffs), to show that the requirements for removal
have been met.2 Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F .2d
765, 768 (4th Cir. 1991). The removal statute is strictly construed against removal and the
burden of establishing federal jurisdiction falls to the party invoking the statute. Ethridge v.
Harbor House Rest. 861 F.2d 1389, 1393 (9th Cir. 1988).


When there is doubt as to the right to removal in the first instance, ambiguities are to be
construed against removal. Samuel v. Langham, 780 F.Supp. 424, 427 (N.D.Tex.1992); see
also, Fellhauer v. Geneva, 673 F.Supp. 1445, 1447 (N.D.111.1987). 11 The district court, in a
challenged case, may retain jurisdiction only where its authority to do so is clear. 11 Gorman v.
Abbott Laboratories, 629 F.Supp. 1196, 1203 (D.R.I.1986). 11 The removing party bears the
burden of showing that removal was proper. 11 Medical College of Wisconsin Faculty
Physicians & Surgeons v. Pitsch, 776 F.Supp. 437, 439 (E.D.Wis.1991). 11 This extends not
only to demonstrating a jurisdictional basis for removal, but also necessary compliance with
the requirements of the removal statute. 11 Albonetti v. GAF Corporation-Chemical Group, 520
F.Supp. 825, 827 (S.D.Tex.1981).



    E. Removal Jurisdiction Cannot be Maintained Where the Federal Question is
       "Collateral," "Merely Possible," or "Attenuated"; The Federal Question Must be
       "Direct and Essential".




2
   See, e.g., Sanchez v. Monumental Life Ins. Co., 102 F.3d 398 (9th Cir. 1996); Duncan v. Stuetzle, 76 F.3d
1480 (9th Cir. 1996); Office of Hawaiian Affairs v. Department of Educ., , 951 F.Supp. 1484 (D. Haw. 1997);
Schwartz v. FHP International Corp., 94 7 F .Supp. 1354 (D. Ariz.1996); Lavadenz de Estenssoro v. American
Jet, S.A., 944 F.Supp.
813 (D. Cal.1996).
                                                    10

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 11 of 28




Courts have articulated a number of formulations to determine whether a state claim depends
on the resolution of a federal question to such an extent as to trigger subject matter
jurisdiction. Is the federal question "basic" and "necessary" as opposed to "collateral" and
"merely possible?" Gully v. First Nat'! Bank, 299 U.S. 109, 118, 81 L. Ed. 70, 57 S. Ct. 96
(1936). Is the federal question "direct and essential" as opposed to "attenuated?" Smith v.
Grimm, 534 F.2d 1346 at 1346, 1350-51 (9th Cir. 1976).


It is a "long-settled understanding that the mere presence of a federal issue in a state cause of
action does    not   automatically    confer federal-question jurisdiction,''    Merrell    Dow
Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229, 92 L.Ed.2d 650
(1986); Lippitt v. Raymond James Fin. Servs., 340 F.3d 1033, 1044-1045 (9th Cir. 2003).


In Merrell Dow Pharmaceuticals, Inc. v. Thompson the Supreme Court determined that a
federal issue was not substantial enough to confer jurisdiction when the complaint relied on a
federal statute as an element of a state cause of action, but the federal statute conferred no
private cause of action. 478 U.S. 804, 817 (1986) ("We conclude that a complaint alleging a
violation of a federal statute as an element of a state cause of action, when Congress has
determined that there should be no private, federal cause of action for the violation, does not
state a claim 'arising under the constitution, laws, or treaties of the United States."'). While
Plaintiffs are not relying on a federal law as an element of their cause of action, they are
relying in part on state laws similar to or that incorporate federal law that has been held
insufficient to create a private federal cause of action.


Under stringent testing requirements, the resulting determinations of lack of a substantial
federal issue have resulted in the denial of federal jurisdiction by many lower courts. Joseph
v. Fluor Corp., 513 F. Supp. 2d 664, 673 (E.D. La. 2007) (remanding case to state court and
holding that federal standards violated did not provide a private cause of action, only relevant
as evidence of negligence). Utah v. Eli Lilly and Co., 509 F. Supp. 2d 1016, 1024 (D. Utah
2007) (without a federal cause of action or a clear signal from Congress of its intent for


                                                 11

Motion to Remand to State Court
          Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 12 of 28




federal courts to exercise its jurisdiction, federal jurisdiction is lacking). Here the lack of a
substantial federal issue makes remand appropriate.


An order remanding the case may require payment of just costs and any actual expenses,
including attorney fees, incurred as a result of the removal.



IV. SUMMARY OF GROUNDS FOR REMAND.

    A. Procedural Grounds.

          1. The "Well-Pleaded Complaint" Rule Should End This Inquiry.


Federal district courts have original jurisdiction over actions "arising under" the laws of the
United States. Title 28 U.S.C. § 1331. Whether a case arises under the laws of the United
States is determined from the plaintiffs' complaint, unaided by statements alleged in
anticipation of defenses that the defendant may raise.                         Franchise Tax Board v.
Construction Laborers Vacation Trust, 463 U.S. 1, 10, 103 S.Ct. 2841, 2847, 77 L.Ed.2d 420
(1983).


The well-pleaded complaint rule is satisfied when the complaint reveals that "a right or
immunity created by the Constitution or laws of the United States [is] an element, and an
essential one, of the plaintiffs cause of action." Gully v. First Nat'! Bank, 299 U.S. 109, 112,
57 S.Ct. 96, 97, 81 L.Ed. 70 (1936). Plaintiffs are the "master of the claim" and "may avoid
federal jurisdiction by exclusive reliance on state law." Id.; see Garley v. Sandia Corp., 236
F.3d 1200, 1207 (10th Cir.2001).

As summarized in Wright and Miller's Federal Practice and Procedure:

          The federal claim or right that provides the predicate for removal to federal court must
          not be asserted as part of an issue that is merely collateral or incidental to a claim that is
          primarily based in state law, nor can the federal question appear for the first time in the
          defendant's answer by way of defense, nor is it sufficient for the federal question to
          enter the case as a counterclaim asserted by the defendant.
          14B Federal Practice and Procedure § 3722 (footnotes omitted).

                                                       12

Motion to Remand to State Court
          Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 13 of 28




Thus, a defense which implicates a federal question is not considered part of plaintiffs'
properly pleaded complaint. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63, 107 S.Ct.
1542, 95 L.Ed.2d 55 (1987); Warner Bros. Records, Inc. v. R.A. Ridges Distrib. Co. Inc., 475
F.2d 262, 262 (10th Cir.1973). Accordingly, "a case may not be removed to federal court on
the basis of a federal defense, ... even if the defense is anticipated in the plaintiffs complaint,
and even if both parties admit (here, not the case) that the defense is the only question truly at
issue in the case." Franchise Tax Board, 463 U.S. at 14, 103 S.Ct. at 2847; see also Garley,
236 F.3d at 1207. Where a claim is amenable to establishment without reference to questions
of federal law, no federal jurisdiction exists. Nielsen v. Archdiocese of Denver, 413 F.Supp.2d
1181, 1184 (D. Colo. 2006). Put very simply, a state law claim that implicates no federal
issues on its face, does not create federal jurisdiction. Id. at 1187.


As explained below, nothing in Plaintiffs' Complaint or the claims articulated therein
implicates the written federal laws. To whatever extent Defendants' objections could even
remotely be deemed to raise a question of federal law, it was an issue raised in response as a
defense. The mere raising of a federal issue as a defense is not enough to overcome the well-
pleaded complaint rule and cannot satisfy the criteria necessary for federal removal
jurisdiction to exist.


           2. Removal Requires Unanimity Among Defendants.

Under 28 U.S.C. § 1446, all proper defendants must join or consent to the removal notice.
Prize Frize v Matrix, Inc. supra, 167 F.3d at 1266; Emrich v Touche Ross & Co., supra, 846
F.2d at 1192; Parrino v FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1988). Proper defendants are
those who are not "nominal" or "fraudulently joined." A defendant must file a notice of
removal in the appropriate federal district court within thirty days after service of the
Complaint or after otherwise receiving a copy of the Complaint after legal service. 3 28 U.S.C.


3
    Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) at p. 347-348, holds:

                                                         13

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 14 of 28




§§ 1446(b); Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc. 526 U.S. 344, 347 (1999).
(But see, City and County of San Francisco v. Manning, 2000 U.S. Dist. LEXIS 13544, pp. 8-
9 (N.D. Cal. September 7, 2000)


The procedural requirements for removal under 28 U.S.C. § 1446 are strictly enforced. These
requirements include, inter alia, the unanimity requirement of joinder by all defendants, and
the signature requirement created by express incorporation into § 1446 of FRCP 11. This
unanimity requirement is based on 28 U.S.C. § 1441(a) which provides that "the defendant or
the defendants" may remove the case. The courts have read these words to mean that if there
is more than one defendant, then the defendants must act collectively and unanimously to
remove the case. See, e.g. Hewitt v. City ofStanton, 798 F.2d 1230, 1232 (9th Cir. 1986) ("All
defendants must join in a removal petition with the exception of nominal parties. 28 U.S.C. §
1446(b)"). In Hewitt, this meant that both the police officer and his former employer, The
City of Stanton, had to be named. Counsel's argument that the City was just a nominal party
was rejected and CR 11 sanctions were upheld.


In Smith v. Union Nat'! Life Ins. Co., 187 F. Supp. 2d 635, 641-647 (D. Miss., 2001), the court
held that expiration of the 30-day period was fatal to the defendants' attempt to amend the
notice of removal where, as here, there was not clearly expressed authority by the parties that
the attorney for one could represent the other. The Smith court undertook a comprehensive
and well-reasoned examination of the strict procedural requirements of unanimous joinder,
which requirements include an unambiguous manifestation of consent by an authorized
representative of each and every party. The incorporation of CR 11 into the removal statute
emphasizes the requirement that each party be bound by its counsel of record. The full
inclusion of the Smith court's analysis is too lengthy and the deletion of the rich body of
supporting authority has been necessary, but key language provides:


    "We read Congress' provisions for removal in light of a bedrock principle: An individual or entity
    named as a defendant is not obliged to engage in litigation unless notified of the action, and brought
    under a court's authority, by formal process. Accordingly, we hold that a named defendant's time to
    remove is triggered by simultaneous service of the summons and complaint, or receipt of the
    complaint, "through service or otherwise, 11 after and apart from service of the summons, but not by
    mere receipt of the complaint unattended by any formal service."
                                                       14

Motion to Remand to State Court
      Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 15 of 28




      "As a general rule, all defendants must join in a removal petition in order to
      effect removal. . . . [T]he case law firmly establishes this requirement, which is
      known as the "rule of unanimity." Although it is not necessary that all
      defendants sign the notice of removal, each defendant who has been served
      must at least communicate their consent to the court no later than thirty days
      from the day on which the first defendant was served. 28 U.S.C. § 1446(b);
      Getty Oil Corporation v. Insurance Company of North America, 841 F.2d 1254,
      1262-63 (5th Cir.1988) ....

      [T]he reference in the statute to "a notice of removal signed pursuant to Rule 11," 28
      USC § 1446(a), suggests that a defendant's communication of his or her consent to
      removal must be in a writing signed by that defendant or by his or her attorney.
      Creekmore v. Food Lion, Inc., 797 F.Supp. 505, 508 (E.D.Va.1992)] Fed.R.Civ.P. 11.

      The Fifth Circuit Court of Appeals has held that there must be a timely filed written
      indication from each served defendant, or from some person purporting to formally act
      on his/her behalf and with the legal authority to do so, that he/she has actually
      consented to removal. Getty Oil, 841 F.2d at 1262 n. 11. ....

      "[T]he mere assertion in a removal petition that all defendants consent to removal fails
      to constitute a sufficient joinder." Production Stamping, 829 F.Supp. at 1076. In
      Production Stamping, there was no allegation in the notice of removal that the filing
      defendant or its attorney had been authorized by the co-defendant to speak on its behalf
      on the removal issue. In granting the plaintiffs motion to remand, the court noted that
      requiring each defendant to formally and explicitly consent to removal is sound policy,
      and prevents one defendant from choosing a forum for all. Production Stamping, 829
      F.Supp. at 1076 [Citation omitted] .... "To allow one party, through counsel, to bind or
      represent the position of other parties without their express consent to be so bound
      would have serious adverse repercussions, not only in removal situations but in any
      incident of litigation." Creekmore, 797 F.Supp. at 509. One of the primary reasons that
      separate parties have separate counsel is so that each can independently present their
      position to the court. Id., at n. 9. Requiring an independent statement of consent from
      each defendant ensures that the Court has a clear and unequivocal basis for subject
      matter jurisdiction before taking the serious step of wrestling jurisdiction from another
      sovereign .... Id. at 1077. Furthermore, Fed.R.Civ.P. 11 does not authorize one party to
      make representations or file pleadings on behalf of another. Rather, Rule 11 requires
      that each pleading, motion or other paper submitted to the court be signed by the party
      or its attorney of record, if represented. Creekmore, 797 F.Supp. at 508 .....

      The error here is substantive, not merely mechanical. United's failure to join in or
      consent to removal renders the Notice of Removal procedurally defective. Union
      National's Notice of Removal does not constitute an independent and unambiguous
      joinder or consent by United. Having failed to communicate its joinder or consent to
      the Court during the 30-day period, United cannot now show the Court that it
      authorized its attorney to file a joinder on its behalf.....


                                                 15

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 16 of 28



       As the district court in Production Stamping v. Maryland Casualty Co., 829 F.Supp.
       1074 (E.D.Wis.1993)], held:

            [T]he view that technical flaws in a removal petition "can be swept away like so
            much dust seriously misunderstands the conditions under which the formidable
            power of the federal judiciary can--and should--be invoked." [Citation omitted.]
            These considerations are certainly more substantive than the simplistic notion
            that procedural flaws should be overlooked merely because they are procedural.
            Production Stamping, 829 F.Supp. at 1077-78.
                                                                         (emphasis added)

In Baker v. Ford Motor Company, 4 1997 WL 88260 (N.D.Miss.1997), counsel for one
defendant, Grumman Allied Industries, removed to federal court and Ford filed a joinder four
days after the deadline. Grumman's notice of removal, however, contained the statement that
Ford, through its counsel, was joining in the removal. In opposing a motion to remand, Ford's
counsel filed an affidavit stating that "he authorized Grumman's counsel 'to include affiant's
name in the Notice of Removal and to bind Ford Motor Company in the Notice of Removal."
The affidavit further stated that the separate joinder was a "'redundant formality ... to confirm
the already-established fact that [Ford] joined in the Notice of Removal filed December 3,
1996.' "Id. at *l. The argument was rejected:

        The notice of removal does not state that Grumman was authorized to represent that
        Ford had consented to the removal, and no document was filed at the time of removal
        or within the prescribed 30-day period showing that the representation in the notice of
        removal was even authorized ..... The court noted that Rule 11 "does not authorize one
        party to make representations or file pleadings on behalf of another."

Baker v. Ford Motor Company, 1997 WL 88260 (N.D.Miss.1997) as quoted in Smith v.
Union Nat'l Life Ins. Co., 187 F. Supp. 2d 635, 641-647 (D. Miss., 2001). See also Sims v.
Ward, 2001 WL 1104636 (E.D. La. 2001) (Following the expiration of the 30-day period for
removal, the defendants filed a joint motion for leave to amend the notice of removal,
claiming that the original notice inadvertently failed to allege that the Department had
consented to removal through its attorney; the court held that expiration of the 30-day period
was fatal to the attempt to amend the notice of removal.)



4
 Baker was extensively quoted by Smith, a published opinion, and all references to Baker are derived from that
published opinion.
                                                      16

Motion to Remand to State Court
          Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 17 of 28




No "Notice of Removal" or "Joinder to Removal Action" has been received from, or was filed
with the court by, defendants William P. Barr, Ryan S. Watson, Nancy K Phillips, R. A.
Mitchell, Wanda I. Manley, Joan Flach or Joan Flack, and Robert J. Shelby. Additionally,
none of their signatures appear on any of the documents filed with the Court in this Removal
Action filed by the United States Justice Department on behalf of the named individual
defendants.




          3. Failure to Demonstrate Standing to Represent.

While the United States Justice Department purports within its Notice of Removal to be acting
on behalf of all the named defendants, it cites no law, alleges no circumstances, and presents
no evidence or argument under which it could be recognized that the Justice Department is
actually authorized to represent or act on behalf of the named defendants in this matter.


Title 28 Code of Federal Regulations (C.F.R.) Section 50.15 controls. It plainly and clearly
states:


          "TITLE 28 - JUDICIAL ADMINISTRATION
          CHAPTER I - DEPARTMENT OF JUSTICE
          PART SO-STATEMENTS OF POLICY

          28 CFR 50.15 - Representation of Federal officials and employees by
          Department of Justice attorneys or by private counsel furnished by the
          Department in civil, criminal, and congressional proceedings in which Federal
          employees are sued, subpoenaed, or charged in their individual capacities

          (a) Under the procedures set forth below, a federal employee (hereby defined to
          include present and former Federal officials and employees) may be provided
          representation in civil, criminal and Congressional proceedings in which he is sued,
          subpoenaed, or charged in his individual capacity, not covered by 15 .1 of this
          chapter, when the actions for which representation is requested reasonably
          appear to have been performed within the scope of the employee's employment
          and the Attorney General or his designee determines that providing representation
          would otherwise be in the interest of the United States ... "



                                                   17

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 18 of 28




The unlawful forging of signatures on federal lien instruments in the Utah state land records
offices, just one of the elements of the fraud accusations made in this instant matter, cannot
possibly be shown by the Defendants to be an activity that "reasonably appear(s) to have
been per/ormed within the scope of the employee's employment".


The invention of an alleged subject-matter jurisdiction that is not actually constitutionally
granted, or made enforceable, cannot possibly be shown by the Defendants to be an activity
that "reasonably appear(s) to have been performed within the scope of the employee's
employment".


Further, Section 50.15(a) goes on to establish the absolutely minimal procedures required by
the accused employee to secure representation by the Justice Department.


       "(See USAM 4-13.000) (1) When an employee believes he is entitled to
       representation by the Department of Justice in a proceeding, he must submit
       forthwith a written request for that representation, together with all process and
       pleadings served upon him, to his immediate supervisor or whomever is designated
       by the head of his department or agency. Unless the employee's employing federal
       agency concludes that representation is clearly unwarranted, it shall submit, in a
       timely manner, to the Civil Division or other appropriate litigating division
       (Antitrust, Civil Rights, Criminal, Land and Natural Resources or the Tax Division),
       a statement containing its findings as to whether the employee was acting within the
       scope of his employment and its recommendation for or against providing
       representation. The statement should be accompanied by all available factual
       information. In emergency situations the litigating division may initiate conditional
       representation after a telephone request from the appropriate official of the
       employing agency. In such cases, the written request and appropriate documentation
       must be subsequently provided.

          (2) Upon receipt of the individual's request for counsel, the litigating division shall
        determine whether the employee's actions reasonably appear to have been performed
        within the scope of his employment and whether providing representation would be
        in the interest of the United States. In circumstances where considerations of
        professional ethics prohibit direct review of the facts by attorneys of the litigating
        division (e.g. because of the possible existence of inter-defendant conflicts) the
        litigating division may delegate the fact-finding aspects of this function to other
        components of the Department or to a private attorney at federal expenses.

         (3) Attorneys employed by any component of the Department of Justice who
        participate in any process utilized for the purpose of determining whether the

                                                   18

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 19 of 28



       Department should provide representation to a federal employee, undertake a full and
       traditional attorney-client relationship with the employee with respect to application
       of the attorney-client privilege. If representation is authorized, Justice Department
       attorneys who represent an employee under this section also undertake a full and
       traditional attorney-client relationship with the employee with respect to the attorney-
       client privilege. Any adverse information communicated by the client-employee to an
       attorney during the course of such attorney-client relationship shall not be disclosed
       to anyone, either inside or outside the Department, other than attorneys responsible
       for representation of the employee, unless such disclosure is authorized by the
       employee. Such adverse information shall continue to be fully protected whether or
       not representation is provided, and even though representation may be denied or
       discontinued. The extent, if any, to which attorneys employed by an agency other
       than the Department of Justice undertake a full and traditional attorney-client
       relationship with the employee with respect to the attorney-client privilege, either for
       purposes of determining whether representation should be provided or to assist
       Justice Department attorneys in representing the employee, shall be determined by
       the agency employing the attorneys."


Despite being served with all papers filed in this action, there is no submission of any
evidence, or the filing of any papers by the Justice Department in this matter, indicating that
any employee request for representation, transmission of records, or departmental review or
determination, by either its own attorneys or any private attorneys, ever occurred as herein
specified as first necessary before representation may be lawfully provided to the accused
federal employees.    Therefore, legal standing of the United States to represent or defend the
individually named defendants in the federal district court is lacking.


Defendants were all served with a copy of the papers filed in this action. All the named
defendants were served with the filed papers in this action by certified U.S. mail.



       4. Removal was Improperly and Not Fully Executed under FRCP 11.


Federal Rules Civil Procedure, Rule 11 expressly reqmres the original signature of the
"attorney of record." Under the controlling authority cited above, defendants' Notice of
Removal is defective as a matter of law.          There is neither any evidence of unequivocal
election of removal jurisdiction by the defendant parties, nor even from any person purporting


                                                  19

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 20 of 28




to act on their behalf with a lawfully established authority to do so, in the record during the
relevant time period.


The Notice of Removal contains a mere assertion that the appearance is on behalf of all
defendants, without presenting evidence of authority - which has been held in Production
Stamping, supra, 829 F.Supp. at 1076, to be legally insufficient. Here, just as in Production
Stamping, there has been no allegation in the notice of removal that the filing defendant or its
attorney had been authorized by the co-defendants to speak on their behalf on the removal
issue. As in Smith, Sims, Baker, all cited supra, it is too late now to file such an affidavit.


Federal Rule of Civil Procedure 11 is specifically jurisdictional here because it is incorporated
into 28 USC § 1446. "[Every paper signed by] a party represented by an attorney shall be
signed by at least one attorney of record in the attorney's individual name, ... each paper shall
state the signer's address and telephone number, if any." FRCP 11.


The Notice of Removal may be signed by a DOJ attorney, (plaintiffs' copy is not) but nowhere
does it claim that the execution is "pursuant to authorization" to represent the individual
federal employee. No affidavit of authority to support such a claim is submitted.


           4. A Federal Defense Does Not Create Federal Question Jurisdiction.

The courts have long held that "the presence or absence of federal-question jurisdiction is
governed by the 'well-pleaded complaint rule,' which provides that federal jurisdiction exists
only when a federal question is presented on the face of the plaintiffs properly pleaded
complaint." Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987); see also Louisville &
Nashville R. Co. v. Mottley, 211 U.S. 149, 152, (1908).


A defense is not part of a plaintiffs' properly pleaded statement of his or her claim. See
Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63, (1987); Gully v. First Nat. Bank in
Meridian, 299 U.S. 109, 112, (1936). Thus, "a case may not be removed to federal court on

                                                  20

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 21 of 28




the basis of a federal defense, even if the defense is anticipated in the plaintiffs complaint,
and even if both parties admit that the defense is the only question truly at issue in the case."
Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust for Southern Cal., 463
U.S. 1, 14, (1983).


Allied as an "independent corollary" to the well-pleaded complaint rule, is the further
principle that: "a plaintiff may not defeat removal by omitting to plead necessary federal
questions." Franchise Tax Bd. Of Cal., supra, 463 U.S. at 22. The "artful pleading" doctrine
allows removal where federal law completely preempts a plaintiffs state-law claim. See
Metropolitan Life Ins. Co., supra, 481 U.S. at 65-66; Avco Corp. v. Machinists, 390 U.S. 557,
560, (1968) Although federal preemption is ordinarily a defense, "once an area of state law
has been completely pre-empted, any claim purportedly based on that pre-empted state-law
claim is considered, from its inception, a federal claim, and therefore arises under federal
law." Caterpillar, Inc. v. Williams, supra, 482 U.S. at 393.


Plaintiffs' complaint raises only well established state law provisions and it cannot plausibly
be construed as artful pleading that omits any necessary federal question related to plaintiffs'
state law claims. Federal law often expressly denies preemption of state common law or
statutory claims (see Title 47 U.S.C. § 414: "Nothing in this chapter contained shall in any
way abridge or alter the remedies now existing at common law or by statute, but the
provisions of this chapter are in addition to such remedies.")


No mention of federal law, specifically Title 28 U.S.C. § 2410 was made in the Plaintiffs'
Complaint, which was made entirely under Constitutional and State law, and the federal
government cannot itself insert that Federal code section into the Complaint in order to now
engineer a federal defense upon which to base its Notice of Removal.


However, Title 28 U.S.C. § 2410 does appear to support Plaintiffs' filing in the State court of
Utah. It states:


                                                21

 Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 22 of 28



       § 2410. Actions affecting property on which United States has lien

       (a) Under the conditions prescribed in this section and section 1444 of this title for
       the protection of the United States, the United States may be named a party in any
       civil action or suit in any district court, or in any State court having jurisdiction of
       the subject matter - ...




Only the State Courts of Utah possess a true, proper legal jurisdiction over the land records of
the State of Utah that are maintained in the land records offices of the courthouses in the
counties of the State of Utah, under those Courts' lawful, exclusive, original jurisdiction and
constitutional authority over all land in the state of Utah. By this code Section, Plaintiffs are
entitled to sue in the State Courts of Utah for the commission of fraud, computer fraud, and
forgery committed within the land records of the State of Utah by the defendants.



   B. Lack of Subject Matter Jurisdiction.


In the complaint filed in State court for forgery, there is no federal claim alleged. There is no
"basic" and "necessary" or "direct and essential" federal claim what-so-ever. Gully v. First
Nat'! Bank, 299 U.S. 109, 118, 81 L. Ed. 70, 57 S.Ct. 96 (1936); Smith v. Grimm, 534 F.2d
1346 at 1346, 1350-51 (9th Cir. 1976).              As previously noted, it is a "long-settled
understanding that the mere presence of a federal issue in a state cause of action does not
automatically confer federal-question jurisdiction," Merrell Dow Pharmaceuticals, Inc. v.
Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229, 92 L.Ed.2d 650 (1986); Lippitt v. Raymond
James Fin. Servs., 340 F.3d 1033, 1044-1045 (9th Cir. 2003):


The gravamen of Plaintiffs' claim lies in state Law. Defendants ought not to be permitted to
claim now that federal claims predominate or are central to this case. In fact, as will be seen,
Plaintiffs took care to avoid any federal questions in the Complaint and the only basis for
federal jurisdiction is speculative and attenuated and without foundation in the written federal
law under the Constitution of the United States.

                                                  22

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 23 of 28




       1. Federal Question Jurisdiction Does Not Arise Under a Complaint for Forgery
          Within State Land Records.


Plaintiffs' Complaint is based on a simple allegation of fraud, computer fraud, and forgery
committed by the named defendants within the land records of the State of Utah maintained in
the Country land records office of Utah County, through the unauthorized use by the named
defendants of the forged digital image signatures of yet other third-party persons (without
their permission or knowledge that their signatures were being used to take property from the
Plaintiffs), on "Notices of Federal Tax Liens" filed in the Utah County land records offices,
which are now being used as the alleged basis for the federal attempt to seize real property in
the state of Utah under color of law and color of office, in the name of tax only.


Federal District Courts have no jurisdiction, territorial or subject-matter, over the land
records maintained within the State land records recording offices located in the country
courthouses of the State. State law controls all matters concerning the State's own land
records and the conduct of its administrative officers and staff within those offices.


State law, in the form of the Uniform Federal Lien Registration Act, adopted and codified into
the State Code, controls the signature and certification requirements for federal lien
instruments filed by the employees of the United States' I.RS. in the country courthouses of
the State. The State of Utah is fully capable of testing and upholding its own laws in regards
to its own land records and proceedings addressing such.


The plaintiffs, as "master of the complaint" have chosen to have the cause heard in State court
by eschewing claims and actions possible based on federal law. On the face of the Complaint
there is no federal question raised.

        2. Federal Question Jurisdiction Does Not Arise By Mere Reference to a Federal
          Statute under a State Law Claim



                                                23

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 24 of 28




Merely referencing a federal statute is not sufficient to establish federal jurisdiction. Rains v.
Criterion Systems Inc., 80 F.3d 339, 344 (9th Cir.1996) (in wrongful termination action,
direct and indirect references to Title VII were not sufficient to establish federal jurisdiction).
In Greene v. General Motors, 261 F.Supp.2d 414 (2003) reference to a federal statute
[Magnuson Moss Warranty Act] as establishing a standard of conduct did not create a federal
claim and the case was remanded.


Federal question jurisdiction does not arise when a state court plaintiff alleges that a federal
statute provides a standard of care or conduct, or otherwise refers to federal authority as
evidence that a defendant violated state law. See, e.g., ARCO Envtl. Remediation, L.L.C. v.
Dep't of Health and Envtl. Quality of Montana, 213 F.3d 1108, 1113 (9th Cir. 2000) ("the fact
that ARCO's complaint makes repeated references to CERCLA does not mean that CERCLA
creates the cause of action under which ARCO sues"); Hill v. Marston, 13 F.3d 1548, 1550
(11th Cir. 1994) (the "violation of a federal standard as an element of a state tort recovery
does not change the state tort nature of the action").


In Kravitz v. Homeowners Warranty Corp., 542 F. Supp. 317, 319-20 (E.D. Pa. 1982),
plaintiff homeowners contended that the defendant's failure to comply with Magnuson-Moss
warranty standards entitled them to contract rescission under state law, the court held that the
plaintiffs' cause of action "was rooted in" state law and that the state courts " [were] fully
competent to interpret the Magnuson-Moss" warranty standards, finding little justification for
assertion of federal question jurisdiction.



        3. The Federal Courts Should Decline Jurisdiction Where, as Here, the Issues
           Present Simple Issues of State Law.

Title 28 U.S.C. § 1367 instantiates the federal judicial policy that a district court decline to
exercise supplemental jurisdiction over cases which present novel and complex, issues of
State law; where the State law claims predominate over those over which the district court
might have a related original jurisdiction. This case involves only the Utah State land records
                                                 24

Motion to Remand to State Court
        Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 25 of 28




and its land records offices and, ultimately, by certification or otherwise, ought properly to be
considered and settled by the Utah State courts.


The Defendants have failed their legal burden to demonstrate and prove that any federal
jurisdiction or subject-matter jurisdiction exists in this matter over the land records of the
State of Utah. There is an insufficient demonstration of jurisdiction on the written record of
this case, to base a Removal of this case on, to remove it from the state Court and to the
federal district courts.



        4. Federal Jurisdiction Will Disturb Balance of Federal and State Judicial
          Responsibilities



In Singh, the Fifth Circuit found the underlying claim in a legal malpractice suit an
insufficient reason to upset the balance between federal and state courts. 538 F.3d 334, 338.
The court concluded that federal jurisdiction in that case would open the door to a "substantial
usurpation of state authority." Id. In Pennsylvania v. Eli Lilly & Co. Inc, 511 F. Supp. 2d 576,
585 (E.D Pa. 2007), the court found no federal jurisdiction even though a federal standard was
used in a state law cause of action regarding a federally created program:

        The exercise of federal jurisdiction, however, would upset the balance between state
        and federal courts because it would, in direct contravention of Merrell Dow and
        Grable, open the federal courthouse to any number of state law causes of actions that
        invoke a federal standard or stand against the backdrop of a federal regulatory scheme.
        Where such claims are fact-specific and wholly based on state law, federal jurisdiction
        will neither further national uniformity, nor ensure the correct precedential
        interpretation of federal law. Rather, the federal court would be engaged primarily in
        the interpretation and application of state law, a task better left to the state courts,
        particularly where there is no indication that Congress intended to confer federal court
        jurisdiction. Moreover, any interest the federal government may have in a federal forum
        must be balanced with the Commonwealth of Pennsylvania's interest in developing its
         [own] law.



Id. at 586-87. See also, Evans v. Courtesy Chevrolet II, LP, 423 F. Supp. 2d 669 (S.D. Tex.
2006) (although Texas Finance Code imposed federal Truth in Lending Act requirements, the
                                                  25

Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 26 of 28




court held no federal jurisdiction existed since Congress did not intend such cases to be
litigated in federal court; conferring jurisdiction would alter balance of state and federal
judicial responsibilities); Bennett v. Southwest Airlines Co., 484 F.3d 907 (7th Cir. 2007)
(exercising federal jurisdiction over all aviation cases would upset the balance between state
and federal courts and contravene a conscious legislative choice); Mikulski v. Centerior
Energy Corp., 501 F.3d 555 (6th Cir. 2007) (exercising federal jurisdiction in the
interpretation of a particular federal tax code provision would open the door to federal courts
wider than Congress appears to have intended).


Despite the involvement of federal filings and the administrative requirements that
accompany those filings, the laws alleged to have been violated by the Defendants are state
laws. Utah has adopted its own legislative standards and statutes controlling its own land
records, which statutes alone, Plaintiffs seek to enforce. Additionally, and important to the
balance of federal and state jurisdiction, Plaintiffs seek remedies only available under state
law.



V. CONCLUSION.

The removal statutes are to be construed strictly against removal and in favor of remand.
Willy v. Coastal Corp., 855 F.2d 1160, 1164 (5th Cir. 1988). Defendant bears the burden of
proving that removal is appropriate, and has utterly failed to meet his burden. St. Paul
Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). Without a disputed,
substantial federal issue, the resolution of which is necessary to resolve the state law claim,
federal jurisdiction is absent. Without federal question jurisdiction, this case should be
remanded to state court.


The court should properly refrain from ruling on any substantive motions in the case until the
threshold issue of the plain and clear lack of any federal court subject-matter jurisdiction that
 can be conferred under the 16th Amendment alone, is resolved. There is an irrefutable lack of
 any enabling enforcement clause in the 16th Amendment that could constitutionally authorize
                                               26

 Motion to Remand to State Court
       Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 27 of 28




the Congress to write law with respect and application to the enforcement of any new or
direct and unapportioned taxing power(s) allegedly created under the Amendment,              and
therefore there is no subject-matter jurisdiction of the federal district court that can be taken
over the action by the court, without the use of the indirect Article I, Section 8, taxing powers
that are granted to tax by impost, duty and excise, - which taxing powers have never
reached the Plaintiffs' earnings or income as a measurement of such indirect impost, duty
or excise tax.


Because this Court lacks subject-matter jurisdiction over the land records of the State of Utah,
and because Defendants failed their legal burden to demonstrate and establish the jurisdiction
of the federal district court over this dispute Plaintiffs respectfully seek remand under 28
U.S.C. § 1447(c).    Federal jurisdiction does not exist, neither territorial nor subject-matter,
and the Plaintiffs based their claims entirely on Utah State Constitution and law, and the
elements of the United States Constitution that bind all of the state judges in Utah to an
adherence to the Constitution of the United States, and its limitations of authority, as well.
Plaintiffs' Motion for Remand ought to be granted: the procedural defects justify remand; the
absence of federal law to control the claims justifies remand.


Sworn under penalty of perjury under the laws of the United States of America and the great
State of Utah, and respectfully submitted by:




         ~~J)LLc
        r.ulKenneth: Cromar
                                                     &A Ju/(~---~~ Ctth,4,_____
                                                          Barbara Ann: Cromar
        9870 N. Meadows Dr.                               9870 N. Meadows Dr.
        Cedar Hills, UT 84062                             Cedar Hills, UT 84062




                                       Apr 24 th , 2019



                                                27

Motion to Remand to State Court
         Case 2:19-cv-00255-CW Document 4 Filed 04/24/19 Page 28 of 28



                                  CERTIFICATE OF SERVICE

I, Paul Kenneth: Cromar certify that a true copy of the attached J\lfotion has been served via
standard United States Postal Service to the following:

Solicitor General
U.S. Department of Justice
950 Pennsylvania Ave. NW - Rm 5614
Washington, D.C. 20530-0001

Attorney General William P. Barr
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Ryan S. Watson, Trial Attorney
U.S. Department of Justice/ Tax Division
Ben Franklin Station/ P.O. Box 683
Washington, DC.20044-0683

Nancy K Phillips /Revenue Officer 26-10-4636
 and R. A. Mitchell
178 S. Rio Grande
Salt Lake City, UT 84101

Wanda I. Manley, and
 Joan Flach or Joan Flack?
1999 Broadway
Denver, CO 80202-3025

Robeti J. Shelby
351 South West Temple
Salt Lake City, UT 84101

John W. Huber US Attorney (#7226)
John K. Mangum, Asst. US Attny (#2072)
111 South Main Street, #1800
Salt Lake City, Utah 84111


                                                       9J.,,~L-·___
                                                       ~~neth: Cromar
                                                       9870 N. Meadow Drive
                                                       Cedar Hills, UT 84062

                                                       April 24t11, 2019



                                                  29
